DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 47 and 51-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 32, 35, 36, 39, and 46 of U.S. Patent No. 10,159,536. 
Re claim 47, the claim is directed towards a robotic surgery control system comprising a surgeon interface and a processor while claim 32 of the patent is directed towards an apparatus comprising a processor for use in a robotic control system having a similar surgeon interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the invention of claim 32 to create a system by pairing the apparatus comprising the processor with the surgeon interface it is to be used with. 
Claim 32 of the patent is not explicit regarding enabling translational and rotational movement of the end effector in response to enabling translational and rotational control, respectively, of the input. However, it would have been obvious to one of ordinary skill the art before the effective filing date of the invention to modify modified claim 32 of the patent to enable translational and rotational movement of the end effector in response to enabling translational and rotational control, respectively, of the input as the purpose is to control the position and orientation of the end effector using a handle with translational and rotational movement.
Claim 32 of the patent is not explicit regarding determining an alignment difference between the input and the end effector. However, it would have been obvious to one of ordinary skill in the art 
Claim 32 of the patent does not explicit use the term alignment threshold. However, the terms disablement criterion and enablement criterion are equivalents as those are the parameters used to compare with the alignment difference to determine if conditions have been met.
Re claim 51, modified claim 32 of the patent does not explicitly disclose that enabling the rotational control of the input comprises enabling the rotational movement of the input. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 32 of the patent to enable the rotational control of the input by enabling the rotational movement of the input since that enabling rotational control of an input that has rotational movement would be enabling rotational movement of said input.
Re claim 52, modified claim 32 of the patent does not explicitly disclose that enabling the translational control of the input comprises enabling the translational movement of the input. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 32 of the patent to enable the translational control of the input by enabling the translational movement of the input since that enabling translational control of an input that has translational movement would be enabling translational movement of said input.
Re claim 53, modified claim 32 of the patent corresponds to the claim as the processor provides haptic feedback that impedes translational movement of the handle.
Re claim 54, modified claim 32 of the patent corresponds to the claim as the processor provides haptic feedback that impedes translational movement of the handle.
Re claim 55, modified claim 32 of the patent is not explicit regarding causing provision of the indication to be disabled in response to the determination that the alignment difference satisfies a 
Re claim 56, modified claim 32 of the patent corresponds to the claim as the alignment difference is a rotational alignment difference which by definition requires at least one degree of rotational freedom.
Re claim 57, modified claim 36 of the patent corresponds to the claim.
Re claim 58, modified claim 35 of the patent corresponds to the claim.
Re claim 59, modified claim 32 of the patent corresponds to the claim.
Re claim 60, modified claim 39 of the patent corresponds to the claim.
Re claim 61, modified claim 46 of the patent does not claim the display to depict the relative alignment. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention modify modified claim 46 of the patent to pair the system with a display in order to depict the relative alignment according to the display control signals output by the processor.
Re claim 62, the claim is directed towards computer-readable medium storing instructions for executing a method by a processor while claim 1 of the patent is directed towards a method executed by a processor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the invention of claim 1 to place the method onto a computer-readable medium in order for a processor to execute said method. 
Claim 1 of the patent is not explicit regarding enabling translational and rotational movement of the end effector in response to enabling translational and rotational control, respectively, of the input. 
Claim 1 of the patent is not explicit regarding determining an alignment difference between the input and the end effector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to determine an alignment difference since there is a determination that the rotational alignment difference meets a disablement criterion then an alignment difference must first be determined.
Claim 1 of the patent does not explicit use the term alignment threshold. However, the terms disablement criterion and enablement criterion are equivalents as those are the parameters used to compare with the alignment difference to determine if conditions have been met.
Re claim 63, modified claim 1 of the patent does not explicitly disclose that enabling the rotational control of the input comprises enabling the rotational movement of the input. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to enable the rotational control of the input by enabling the rotational movement of the input since that enabling rotational control of an input that has rotational movement would be enabling rotational movement of said input.
Re claim 64, modified claim 1 of the patent does not explicitly disclose that enabling the translational control of the input comprises enabling the translational movement of the input. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to enable the translational control of the input by 
Re claim 65, modified claim 1 of the patent is not explicit regarding causing provision of the indication to be disabled in response to the determination that the alignment difference satisfies a threshold. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to disable the indication in response to the determination that the alignment difference satisfies a threshold since enabling translational movement of the handle when the rotational alignment difference meets an enablement criterion requires the haptic feedback to be disabled as the haptic feedback impedes translational movement of the handle. 
Re claim 66, modified claim 1 of the patent corresponds to the claim.
Re claim 67, modified claim 8 of the patent corresponds to the claim.
Re claim 68, claim 1 of the patent corresponds to the claim.
Claim 1 of the patent is not explicit regarding enabling translational and rotational movement of the end effector in response to enabling translational and rotational control, respectively, of the input. However, it would have been obvious to one of ordinary skill the art before the effective filing date of the invention to modify modified claim 1 of the patent to enable translational and rotational movement of the end effector in response to enabling translational and rotational control, respectively, of the input as the purpose is to control the position and orientation of the end effector using a handle with translational and rotational movement.
Claim 1 of the patent is not explicit regarding determining an alignment difference between the input and the end effector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to determine 
Re claim 69, modified claim 1 of the patent corresponds to the claim.
Claim 32 of the patent does not explicit use the term alignment threshold. However, the terms disablement criterion and enablement criterion are equivalents as those are the parameters used to compare with the alignment difference to determine if conditions have been met.
Re claim 70, modified claim 1 of the patent does not explicitly disclose that enabling the rotational control of the input comprises enabling the rotational movement of the input. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to enable the rotational control of the input by enabling the rotational movement of the input since that enabling rotational control of an input that has rotational movement would be enabling rotational movement of said input.
Re claim 71, modified claim 1 of the patent does not explicitly disclose that enabling the translational control of the input comprises enabling the translational movement of the input. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to enable the translational control of the input by enabling the translational movement of the input since that enabling translational control of an input that has translational movement would be enabling translational movement of said input.
Re claim 72, modified claim 1 of the patent is not explicit regarding causing provision of the indication to be disabled in response to the determination that the alignment difference satisfies a threshold. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 1 of the patent to disable the indication in response to the determination that the alignment difference satisfies a threshold since enabling translational movement of the handle when the rotational alignment difference meets an enablement criterion 
Re claim 73, modified claim 1 of the patent corresponds to the claim. 
Re claim 74, modified claim 8 of the patent corresponds to the claim.

Claims 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 10,159,536 B2 in view of Dize (US 2014/0216192 A1).
Re claim 48, modified claim 32 of the patent is silent regarding wherein the input comprises a handle couple to first, second, and third control arms.
However, Dize teaches wherein the input comprises a handle couple to first, second, and third control arms (see at least Fig. 24 and ¶104 for wrist stage 410 and digit angle stage 412 mounted on first cantilever arm 434, second cantilever arm 438, third cantilever arm 442).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 32 with the features taught by Dize for coupling handle to three controls arms to provide a high degree controller to allow implementation of more complicated operator control functions.
Re claim 49, modified claim 32 of the patent is silent regarding wherein the handle is gimbal-mounted to the first, second, and third control arms.
However, Dize teaches the handle is gimbal-mounted to the first, second, and third control arms (see at least ¶104 for first, second, and third cantilever arms configured into a three axis gimbal system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify modified claim 32 with the features taught by Dize for mounting the handle in a .

Allowable Subject Matter
Claim 50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, does not disclose the combination of elements of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666